Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4312   Page 1 of 15




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  United States of America,

                          Plaintiff,     Case No. 15-cr-20040-01

  v.                                     Judith E. Levy
                                         United States District Judge
  Derrick Taron White (D-1),             Elizabeth A. Stafford
                                         Magistrate Judge
                       Defendant.
  ________________________________/


       ORDER DENYING DEFENDANT WHITE’S MOTION FOR
               RELEASE FROM CUSTODY [228]

       On April 17, 2017, this Court entered judgment after Defendant

 Derrick White pleaded guilty to (1) conspiracy to possess with intent to

 distribute 1000 kilograms or more of marijuana in violation of 21 U.S.C.

 § 841(b)(1)(A)(vii), 21 U.S.C. § 841(a)(1), and 21 U.S.C. § 846; (2)

 possession with intent to distribute 1000 kilograms or more of marijuana

 in violation of 21 U.S.C. § 841(b)(1)(A), 21 U.S.C. § 841(a)(1), and 18

 U.S.C. § 2; and (3) conspiracy to launder monetary instruments in

 violation of 18 U.S.C. § 1956(h), 18 U.S.C. § 1956(a)(1)(A)(i), 18 U.S.C. §§

 1956(a)(1)(B)(i)–(ii), and 18 U.S.C. § 1957. (ECF No. 163, PageID.1919.)
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20     PageID.4313    Page 2 of 15




 Although his sentencing guidelines ranged between 262 and 327 months’

 imprisonment, the Court sentenced Defendant to 132 months.

       Defendant has been serving his sentence at Federal Correctional

 Institution (FCI) McKean in Pennsylvania. He now seeks compassionate

 release and an order that he be permitted to serve the remainder of his

 sentence in home confinement in Michigan. (ECF No. 228.) More

 specifically, he argues that the danger posed to him by the novel

 coronavirus (COVID-19) pandemic constitutes an “extraordinary and

 compelling reason” under the compassionate release statute requiring his

 immediate release.

       For the foregoing reasons, Defendant’s motion is DENIED.1

 BACKGROUND




       1 There is another concern with this petition. Before defendants may bring a
 compassionate release motion to the courts, 18 U.S.C. § 3582(c)(1)(A) requires that
 defendants either a) apply for release through the Bureau of Prisons and fully
 exhaust all administrative remedies; or b) wait 30 days after notifying the Warden
 that they intend to apply for compassionate release. Id. It is undisputed that
 Defendant has neither exhausted his administrative remedies nor waited 30 days
 from the date of his email request for compassionate release.
       Defendant asks the Court to waive his failure to comply with these statutory
 requirements. (ECF No. 228.) However, because the Court would deny Defendant’s
 motion on the merits, the Court need not address this issue.

                                         2
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20      PageID.4314      Page 3 of 15




       On March 13, 2020, the President of the United States declared a

 national emergency due to COVID-19. Proclamation on Declaring a

 national Emergency Concerning the Novel Coronavirus Disease (COVID-

 19)       Outbreak,     The       White       House       (Mar.      13,       2020)

 https://www.whitehouse.gov/presidential-actions/proclamation-

 declaring-national-emergency-concerning-novel-coronavirus-disease-

 covid-19-outbreak/. On March 22, 2020, the Governor of Michigan issued

 the following statement: “The novel coronavirus (COVID-19) is a

 respiratory disease that can result in serious illness or death. It is caused

 by a new strain of coronavirus not previously identified in humans and

 easily spread from person to person. There is currently no approved

 vaccine or antiviral treatment for this disease.” Executive Order, No.

 2020-20 (Mar. 22, 2020). In Pennsylvania, where Defendant resides at

 FCI McKean, the Governor issued a stay-at-home order on April 1, 2020

 and recently extended it due to the ongoing need to mitigate the spread

 of COVID-19.2 Press Release, Gov. Wolf, Sec. of Health Extend Statewide




       2  As of the May 7, 2020, Pennsylvania implemented a “phase order” allowing
 for the limited reopening of businesses in certain counties and a continued stay-at-
 home order for other counties. https://www.governor.pa.gov/newsroom/gov-wolf-sec-
 of-health-take-actions-on-stay-at-home-orders-issue-yellow-phase-orders/.
                                           3
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4315     Page 4 of 15




 Stay-at-Home       Order     Until     May      8      (April    20,      2020),

 https://www.governor.pa.gov/newsroom/gov-wolf-sec-of-health-extend-

 statewide-stay-at-home-order-until-may-8/.

       In the short period of time since the national emergency was

 declared, the exceptionally dangerous nature of the COVID-19 pandemic

 has become apparent. On March 10, 2020, the Governor of Michigan

 announced the state’s first two cases of COVID-19 and simultaneously

 declared a State of Emergency. Executive Order, No. 2020-4 (Mar. 10,

 2020). The number of new cases is growing exponentially. As of May 20,

 2020, that number is now at 52,350 confirmed cases and 5017 reported

 deaths.             See              Coronavirus,               Michigan.Gov,

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---

 ,00.html. COVID-19 has a high risk of transmission, and the number and

 rate of confirmed cases indicate broad community spread. Executive

 Order, No. 2020-20 (Mar. 22, 2020).

       On March 23, 2020, the Centers for Disease Control and Prevention

 (CDC) acknowledged that correctional and detention facilities “present[]

 unique challenges for control of COVID-19 transmission among

 incarcerated/detained persons, staff, and visitors.” Interim Guidance on


                                       4
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20    PageID.4316      Page 5 of 15




 Management of Coronavirus Disease 2019 (COVID-19) in Correctional

 and Detention Facilities, Centers for Disease Control (Mar. 23, 2020),

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/guidance-correctional-detention.html. Specifically, the CDC

 noted that many detention conditions create a heightened risk of danger

 to detainees. These include: low capacity for patient volume, insufficient

 quarantine     space,    insufficient       on-site   medical   staff,      highly

 congregational environments, inability of most patients to leave the

 facility, and limited ability of incarcerated/detained persons to exercise

 effective disease prevention measures (e.g., social distancing and

 frequent handwashing). Id.

       The CDC recommended that all correctional facilities take

 preventative measures, including: ensuring an adequate supply of

 hygiene and medical supplies, allowing for alcohol-based sanitizer

 throughout facilities, providing no-cost soap to all inmates for frequent

 handwashing, cleaning and disinfecting frequently touched surfaces

 several times per day, performing pre-intake screening and temperature

 checks for all new entrants, increasing space between all detained

 persons to at least six feet, staggering meals, and having healthcare staff


                                         5
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4317   Page 6 of 15




 perform regular rounds. Id. Even if all of the CDC’s interim

 recommendations are followed, and reports suggest that they are not, the

 Court is concerned that such measures will prove insufficient to stem

 deadly outbreaks. See, e.g., New York City Board of Correction Calls for

 City to Begin Releasing People From Jail as Part of Public Health

 Response to COVID-19, N.Y.C. Bd. of Corr. (Mar. 17, 2020),

 https://www1.nyc.gov/assets/boc/downloads/pdf/News/2020.03.17%20-

 %20Board%20of%20Correction%20Statement%20re%20Release.pdf

 (arguing that, despite the “heroic work” of Department of Correction and

 Correctional Health Services staff “to prevent the transmission of

 COVID-19 in the jails and maintain safe and humane operations, the

 City must drastically reduce the number of people in jail right now and

 limit new admissions to exceptional circumstances”). Indeed, on March

 26, 2020, Attorney General Barr issued a separate directive ordering the

 Director of the Bureau of Prisons to “prioritiz[e] home confinement as

 appropriate in response to the COVID-19 pandemic . . . to protect the

 health and safety of BOP personnel and the people in our custody.”

 Prioritization of Home Confinement as Appropriate in Response to

 COVID-19 Pandemic, Att’y Gen. (Mar. 26, 2020).


                                       6
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4318   Page 7 of 15




       Research shows that prisoners and jail detainees are more likely

 than the general population to report experiencing infectious diseases,

 indicating that these individuals face a heightened risk during this

 pandemic. Laura M. Maruschak et al., Medical Problems of State and

 Federal Prisoners and Jail Inmates, 2011-12, U.S. Department of Justice,

 Bureau            of           Justice           Statistics,           (2016),

 https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.           By    way     of

 example, on March 24, 2020 there was one prisoner who tested positive

 for COVID-19 in the Michigan prison system. Gus Burns, Michigan

 prisons prep for possibility of coronavirus outbreak among inmate

 population, M-Live (Mar. 26, 2020). As of May 19, 2020, the Michigan

 Department of Corrections confirmed that there are 3,089 cases of

 COVID-19 and that 59 people have died in its prisoner population.

 https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-

 spread-of-coronavirus-covid-19-250f43144337.

       Nationally, Bureau of Prison (BOP) detention facilities across the

 country are experiencing similar trends. As of May 13, 2020, BOP has

 confirmed at least 2,818 cases of COVID-19 and 50 deaths among federal

 inmates and 262 cases among detention facility employees and


                                       7
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20    PageID.4319    Page 8 of 15




 personnel.    COVID-19     Coronavirus,      Federal    Bureau    of    Prisons,

 https://www.bop.gov/coronavirus/.         The   Court     understands        and

 appreciates the severity of the situation.

 LAW AND ANALYSIS

       Defendant seeks compassionate release and reduction of his

 sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The relevant provision

 provides:

       (c) The court may not modify a term of imprisonment once it
       has been imposed except that—
              (1) in any case—
                   (A) the court, upon motion of . . . the defendant
                   after the defendant has fully exhausted all
                   administrative rights to appeal a failure of the
                   Bureau of Prisons to bring a motion on the
                   defendant’s behalf or the lapse of 30 days from the
                   receipt of such a request by the warden of the
                   defendant’s facility, whichever is earlier, may
                   reduce the term of imprisonment (and may impose
                   a term of probation or supervised release with or
                   without conditions that does not exceed the
                   unserved portion of the original term of
                   imprisonment), after considering the factors set
                   forth in section § 3553(a) to the extent that they
                   are applicable, if it finds that—
                         i) extraordinary and compelling reasons
                         warrant such a reduction.
 Id.


                                       8
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4320   Page 9 of 15




       There are two key questions of law in compassionate release cases.

 The first is whether a defendant satisfies the statutory requirement to

 either “fully exhaust[] all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf” or wait 30

 days “from the receipt of such a request by the warden of the defendant’s

 facility, whichever is earlier.” Id. The second is whether extraordinary

 and compelling reasons, as well as the defendant’s own history and

 characteristics, warrant a reduction of the defendant’s sentence. Id.

       Exhaustion of Administrative Remedies

       As an initial matter, Defendant acknowledges that he has not

 exhausted his administrative remedies. However, as set forth above, the

 Court rejects Defendant’s motion on substantive grounds, so it need not

 analyze exhaustion, other than to note that it rejects the United States’

 argument that Defendant’s failure to exhaust strips the Court of

 jurisdiction to consider this motion. (See ECF No. 236, PageID.4184–

 4188.)

       In 2019, the Supreme Court found that a similar statutory

 exhaustion scheme in Title VII was a “prerequisite to suit” that was not

 jurisdictional, but rather “properly ranked among the array of claim-

                                       9
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4321   Page 10 of 15




 processing rules.” Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1843

 (2019). Noting that the Court has undertaken “[t]o ward off profligate use

 of the term [‘jurisdiction’],” the Court held that a statutory prescription

 may become jurisdictional in one of two circumstances: 1) when Congress

 explicitly incorporates a requirement into a jurisdictional provision of the

 statute; or when 2) “A long line of Supreme Court decisions left

 undisturbed by Congress attache[s] a jurisdictional label to the

 prescription.” Id. (internal citations omitted).

       In this case, 18 U.S.C. § 3582(c)(1)(A) is not in the jurisdictional

 section of the “crimes and criminal procedure” statutes, it is instead in

 the section dealing with sentencing. Additionally, there are no Supreme

 Court cases attaching a jurisdictional label to 3582(c)(1)(A). Thus, this

 section is not jurisdictional, but rather a “claim-processing rule” that may

 be addressed by the Court. Fort Bend Cty., 139 S. Ct. at 1849-50 (noting

 that Title VII’s time limit for filing a charge with the EEOC is a clear

 “claim-processing rule,” along with “other time prescriptions for

 procedural steps in judicial or agency forums”). Accordingly, the

 exhaustion requirement is not jurisdictional, and White’s failure to

 exhaust does not deprive this Court of subject matter jurisdiction to hear


                                       10
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4322   Page 11 of 15




 this case. For a more thorough discussion of this, see this Court’s decision

 in United States v. Agomouh, No. 16-20196 (E.D. Mich. May 18, 2020)

 (corrected order granting motion for compassionate release).

       Extraordinary and Compelling                 Reasons      Warranting
       Reduction of Sentence

       There are three components to a compassionate release merits-

 analysis: 1) whether extraordinary and compelling reasons warrant a

 reduction in sentence, as described by the United States Sentencing

 Commission; 2) whether the § 3553(a) factors—“to the extent that they

 are applicable”—render the reduction inappropriate; and 3) whether

 Defendant would be a danger to the public.

       In     defining   “extraordinary     and   compelling   reasons,”     the

 compassionate release statute directs the Court to consider the United

 States Sentencing Guidelines. 18 U.S.C. §3582(c). United States

 Sentencing Guideline § 1B1.13 articulates that extraordinary and

 compelling circumstances exist, in relevant part, in the following

 instances:

       (A) Medical Condition of the Defendant.—
       (i) The defendant is suffering from a terminal illness (i.e., a serious
       and advanced illness with an end of life trajectory). A specific
       prognosis of life expectancy (i.e., a probability of death within a
                                       11
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4323   Page 12 of 15




       specific time period) is not required. Examples include metastatic
       solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
       organ disease, and advanced dementia.
       (ii) The defendant is—
             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive
             impairment, or
             (III) experiencing deteriorating physical or mental health
             because of the aging process,
             that substantially diminishes the ability of the defendant to
             provide self-care within the environment of a correctional
             facility and from which he or she is not expected to recover.
        (D) Other Reasons.—As determined by the Director of the Bureau
       of Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons
       described in subdivisions (A) through (C).
 Id.

       Here, Defendant argues that his underlying health conditions—

 high blood cholesterol and pre-diabetes—place him at increased risk of

 severe illness and death from a COVID-19 infection, making the COVID-

 19 pandemic an extraordinary and compelling circumstance that justifies

 compassionate release. The documents he attached to his motion are

 BOP health services clinical encounter notes regarding his health




                                       12
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20     PageID.4324   Page 13 of 15




 conditions. (ECF No. 240-1 *SEALED* PageID.4211–4244.) The notes

 indicate he is receiving treatment for elevated cholesterol.

       COVID-19 is a new disease, and while there is limited information

 regarding risk factors for severe illness, the CDC has not included either

 elevated blood cholesterol or pre-diabetes in its list of underlying

 conditions that may put people at a higher risk of severe COVID-19

 illness.3           https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/groups-at-higher-risk.html.            Therefore,        Defendant’s

 underlying conditions do not put him at a high risk of a dire outcome or

 death from COVID-19.           Accordingly, extraordinary and compelling

 circumstances do not justify compassionate release.

       Next, Defendant contends that release is warranted because his

 sixty-seven year old mother is completely disabled and requires twenty-

 four hour care, which he could provide if he were released. (ECF No. 228,

 PageID.4096.) He contends that he has a sibling who is not able to

 provide care for his mother. (Id.) While the Court finds his desire to help

 his mother admirable, the compassionate release statute, 18 U.S.C.


       3  Diabetes is included in the CDC’s list of risk factors for severe illness.
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
 higher-risk.html. However, pre-diabetes is not included in this list.
                                         13
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20   PageID.4325   Page 14 of 15




 §3582(c) defines the “extraordinary and compelling” reasons set forth in

 United States Sentencing Guideline § 1B1.13, and care of a parent is not

 an articulated reason for a reduced sentence. Rather, § 1B1.13 provides

 for only one type of “Family Circumstances,” specifically, the death or

 incapacitation of a spouse or caregiver to the defendant’s minor children.

 Federal Sentencing Guidelines § 1B1.13. Defendant admits this is not

 applicable to the circumstances with his mother. (ECF No.228,

 PageID.4096.) Nor does caring for one’s aging parent fall under the

 “Other Reasons” category of the section § 1B1.13. Defendant cites no law

 in support of his contention that it does.

       Finally, Defendant also mentions the disproportionate impact of

 COVID-19      on   African    American     communities.      (ECF    No.   228,

 PageID.4095.) Indeed, the CDC has noted that “current data suggest a

 disproportionate burden of illness and death among racial and ethnic

 minority     groups.”    https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/racial-ethnic-minorities.html.       And     in    Michigan,

 “African Americans account for 33% of COVID-19 cases and 40% of the

 deaths, according to state data, though they make up 14% of the state’s




                                       14
Case 5:15-cr-20040-JEL-EAS ECF No. 246 filed 05/26/20     PageID.4326   Page 15 of 15




 population.” https://news.umich.edu/african-americans-and-covid-19-in-

 michigan-u-m-experts-available/.

       While the Court takes this emerging data very seriously, Defendant

 does not argue that being African American on its own, with no other

 underlying risk factors, is a risk factor equivalent to having an

 underlying medical condition such as diabetes or severe obesity.

       Accordingly, Defendant has not shown that extraordinary and

 compelling reasons justify his release, and the Court therefore need not

 analyze the factors set forth in 18 U.S.C. §3553(a).

 CONCLUSION

       For the reasons set forth above, Defendant’s motion is DENIED.

       IT IS SO ORDERED.

 Dated: May 26, 2020                          s/Judith E. Levy
 Ann Arbor, Michigan                          JUDITH E. LEVY
                                              United States District Judge


                          CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served upon
 counsel of record and any unrepresented parties via the Court’s ECF System to their
 respective email or First Class U.S. mail addresses disclosed on the Notice of
 Electronic Filing on May 26, 2020.
                                              s/William Barkholz
                                              Case Manager



                                         15
